UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

United States of America, Ls

~V~

15-cr-95 (AJN)
Dante Plummer,

ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

A sentencing for a violation of supervised release is hereby scheduled for January 7, 2020
at ll am. Mr. Plummer’s sentencing submission is due on or before December 31, 2019. The

Government’s sentencing submission is due on or before January 2, 2020.

4 4
Dated: November | | , 2019

New York, New New York

 

 

| ALISON J. NATHAN
United ‘States District Judge

Nov 15 2019

Nam ccm erin =P amen cma aneaereeN

 

 

 
